On appeal by defendant C. & A. Construction Co., Inc., judgment, as amended, in so far as appealed from, in favor of plaintiff and against said defendant, upon the verdict directed by the court, and order denying its motion for a new trial, affirmed, with costs to plaintiff as against said defendant. We are of opinion that there was no question of fact for the jury. The cheek in suit imported a good consideration, and that presumption was strengthened by uncontradicted proofs of a valuable consideration. There was no evidence that would have justified the jury in finding fraud or coercion on plaintiff’s part with respect to said check, and we think the County Court action by plaintiff to foreclose the mortgage was *743not an election of a remedy inconsistent with this action and hence not a bar. On appeal by plaintiff, judgment as amended, in so far as it dismisses complaint as to the individual defendants, affirmed, with costs to said defendants as against plaintiff, upon the ground that their acts were as officers and agents of the defendant corporation. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.